Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. §119(e) with reference to Application Number: 62/719,328 filed on 08/17/2018 and 62/658,214 filed on 04/16/2018. However, the claims herein have the benefit priority date of 08/17/2018 based on the disclosure of the provisional applications. 

Drawings
Acknowledgment is made to the Replacement Drawings filed on 07/1/2019.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in an interview with Mr. Dukes on 03/10/2022.

The application has been amended as follows (where underlining indicates insertion and strikethrough or [[]] indicates deletion, and any claims not appearing below remain unchanged from the claims set filed on 04/16/2019):
Claim 1 (Currently Amended). A portable gas delivery system for dispensing medical grade gas to a patient, the system comprising: 
a portable, low pressure gas container comprising an outlet, 
a pressurized medical grade gas 200-250 PSI, an internal liquid volume of 0.25-1 L, an internal gas volume of 0.5-15 L at 200-250 PSI and room temperature, and a burst pressure greater than 250 PSI to 500 PSI at room temperature; 
a low pressure regulator comprising an inlet and an outlet, and in fluid communication with the container to provide the gas at an adjustable volumetric flow rate from 0-10 L/ min and having an inlet pressure up to 250 PSI at room temperature; and 
a two piece adapter comprising an inner portion removably coupled to and slidably engaged with an outer portion to control a flow of gas between the container and regulator, 
wherein the inner portion is threadingly engaged to the inlet of the regulator and the outer portion is coupled to the container; and 
a mask to receive at least one of the patient's mouth and nose removably coupled to the outlet of the regulator, and 
wherein the container and the regulator each have a weight less than 0.5 Ibs, and 
;
wherein the inner portion of the adapter comprises at least one tab on the outer surface thereof and the outer portion comprises at least one complimentary slot on the inner surface thereof; and
wherein the at least one tab slidingly engages the at least one complimentary slot to cause gas to flow from the container when turned about 90° in a first direction.
Claim 2 (Currently Amended). The system of claim 1, wherein the gas container comprises a single-use and non-refillable gas container having an internal liquid volume of 0.25 L-0.65 L.
Claim 6 (Currently Amended). The system of claim 1, wherein the container and regulator provide a constant flow rate for single-use at room temperature of about 3 gaseous liters per minute for a duration of about 3.3 minutes.
Claim 7 (Currently Amended). The system of claim 1, wherein the container comprises an aerosol-type container comprising a valve cup and a valve stem, and wherein the inlet of the regulator sealingly engages the valve stem of the container when the outer portion of the adapter is snap fitted to the valve cup, and wherein the container has a burst pressure greater than 250 PSI to 400 PSI.
Claim 8 (Canceled).
Claim 9 (Canceled).
Claim 10. (Currently Amended) The system of claim [[8]] 1, wherein the at least one tab slidingly engages the at least one complimentary slot to reduce the flow of gas from the container when turned , wherein the second direction is opposite the first direction.
Canceled) 
Claim 14. (Canceled) 
Claim 17 (Currently Amended) . The system of claim 15, wherein the container and regulator provide a constant flow rate for single-use at room temperature of about 3 gaseous liters per minute for a duration  of about 3.3 minutes.
Claim 19. (Canceled) 
Claim 20. (Currently Amended) The system of claim 15, wherein the at least one tab slidingly engages the at least one complimentary slot to cause gas to flow from the container when turned about 90° in [[a]] the first direction from the first position to the second position and reduces the flow of gas from the container when turned in an opposite direction from the second position.

Allowable Subject Matter
Claims 1-7, 10-11, 13, 15-18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The amended independent claim 1 in the instant application has not rejected using a prior art because the claim 1 now required the at least one tab slidingly engages the at least one complimentary slot to cause gas to flow from the container when turned about 90 degrees in a first direction. The 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/             Supervisory Patent Examiner, Art Unit 3785